DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-19, 21-24, 26-33 and 35-36 are objected to because of the following informalities:
regarding Claims 15,16, 29 and 30, the claims recite on Lines 12, 2, 14 and 2 respectively, “the selected data analysis functions” which should be “the selected set of data analysis functions” for purposes of clarity.  
regarding Claims 17 and 31, the claims recite on Line 2, “the selected data functions” which should be “the selected set of data analysis functions” for purposes of clarity.  
regarding Claim 21, the claim recites on Line 1, “The computer program product of claim 15” which should be “The computer program product of claim [[15]] 35” in order to provide proper antecedent basis for “the input” recited in Line 3 of Claim 21, see also cancelled Claim 20 which is similar to current Claim 35.
regarding Claim 24, the claim recites on Line 2, “using the user inputs” which should be “using [[the]] user inputs” since “user inputs” has not been previously recited.
Claims 16-19, 21-24, 26-28, 30-33 and 35-36 are also objected to since they depend from at least one of objected Claims 15 or 29 respectively, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19, 21, 26, 28-30, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (US Patent 8,417,715; hereinafter “Bruckhaus”) in view of Kumhyr et al. (US PGPUB 2010/0125472; hereinafter “Kumhyr”), in view of Baskaran et al. (US PGPUB 2008/0256625; hereinafter “Baskaran”) and in view of Abei et al. (US PGPUB 2007/0078984; hereinafter “Abei”).
Claim 15: (Currently Amended)
With regard to Claim 15, Bruckhaus teaches a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured to perform a method, the method comprising: 
providing a repository of data analysis functions (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146”); 
in response to receiving a data analysis request from a user, selecting from a repository a set of data analysis functions for execution in a hosting environment or on premises of the user (Col. 9 Ln. 40: “The process 50 is an overview of the processes performed by the methods and systems of the invention. In a first step 52, a given business task is identified by the user. As noted, this is basically the identification of a question or query for which the user would like to use data mining techniques to provide a solution,” wherein the identified question or query is the “data analysis request”. Col. 9 Ln. 57: “the data mining component executes various algorithms selected from a group of existing algorithms known in the art for analyzing various aspects of data. The choice of which algorithms to use is dependent upon the specific question asked by the business task.”), 
compiling the selected data analysis functions resulting in an executable code (Col. 13 Ln. 15: “In a next step, the developer-user would compile the source code of the business software platform along with the binary code of the program of the invention.” Col. 12 Ln. 61: “QUICKBOOKS 202 is utilized as an example platform, and the invention 204 is integrated completely into that platform forming a single installed application … the object code 210 of the invention is integrated into the QUICKBOOKS user interface 212. Specifically, the respective portions of the object code 206, 210 of the platform and the invention are integrated by linking the interfaces of the invention and by modifying the source code of the QUICKBOOKS software.”); and 
deploying the executable code (Col. 27 Ln. 23: “The model manager 144 uses the metadata from algorithm and business task catalog provided by task execution control module 122 to build and deploy data mining models.” Col. 40 Ln. 46: “the data mining components selects only one of the models, referred to as the deployed model, out of the many that it builds to provide the user with a response or solution to the business task.” Col. 43 Ln. 66: “construct models, and selects the best subset of available inputs for use by the model. The deployment module 173 retrieves the best model available for each business task, at a given time, and deploys it for execution to solve each business task. The execution module 174 executes deployed models”).

With further regard to Claim 15, Bruckhaus does not teach the following, however, Kumhyr teaches:
determining a license of the set of data analysis functions for the user for execution of the set of data analysis functions ([0069] “a marking according to the illustrative embodiments may correspond to a license to a marked section of a code that a company may have acquired from another company.” [0087] “Process 800 begins by identifying an IP asset whose usage is to be determined (step 802). Process 800 locates one or more code segments in the overall code of a software application that may be covered by the identified IP asset (step 804).” [0088] “Process 800 marks the located code segments with information that is usable to identify the IP asset (step 806).”); 
creating an additional code for implementing the determined license ([0056] “The tool … or application may mark the portion of the code with the information about the identified IP asset.” [0059] “IP markings 402 may also report code execution to license manager 408.” [0064] “In the depicted example code 500, markings 506 invoke a call to a license manager and request a license. In order to so invoke a license manager call, code 508 may be further included in another location in code 500, and may operate in conjunction with markings 504 and 506,” wherein the “markings” and the “call to a license manager” are the “additional code”.); and
compiling the additional code, resulting in the executable code ([0071] “A computer may be configured to execute the code of a marking in conjunction with or separate from the marked program code,” wherein it is well-known that the “additional code” disclosed in Kumhyr will also be compiled, along with the “selected data analysis functions” taught above by Bruckhaus, since the added code in Kumhyr is disclosed as being later executed, see also Figs. 8 and 9 of Kumhyr.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus with the license management functionality as taught by Kumhyr in order to “allow for a more granular approach to licensing as compared to the presently used licensing models” (Kumhyr [0060]).

With further regard to Claim 15, Bruckhaus in view of Kumhyr does not teach the following, however, Baskaran teaches:
certifying the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”); and 
deploying the certified executable code or providing the certified executable code for download to a run-time environment for certified executable codes ([0042] “The digitally signed program code may then be provided to a program code recipient system 430 for execution. This digitally signed program code may be a program that is specifically downloaded by a user of the program code recipient system 430, a client computing device 440 associated with the program code recipient system 430, or may be an applet, or other type of program, that is automatically downloaded in response to user operations of the program code recipient system 430 or client computing device 440.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr with the code certifying functionality as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

With further regard to Claim 15, Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Abei teaches:
wherein the license defines one or more usage conditions that include resource-based metrics ([0065] “As shown in FIG. 3, the license key is information about the type of optional function the user receives a license for after paying consideration (hereinafter referred to as ‘optional function type information’); information about the capacity licensed for the optional function (hereinafter referred to as ‘licensed capacity information’),” wherein the “capacity licensed” is the “resource-based metrics”.); and
updating the license to reflect how much of the resource-based metrics remain on the license based on the deploying or providing ([0106] “the CPU 30 in the slave storage apparatus 5 updates the value in the capacity column 43 corresponding to that optional function in the license management table 40 stored in the shared memory 22… to the value of the capacity in use when part of the capacity licensed for the optional function is being used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the license usage conditions and updating as taught by Abei in order to implement “a license management method that can simplify license management” (Abei [0009]).

Claim 16: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15. Bruckhaus in view of Baskaran and Abei does not teach the following, however Kumhyr teaches:
further comprising configuring the executable code for enabling a collection of usage statistics of the selected data analysis functions during execution of the executable code ([0075] “IP usage report 608 may be a report or another form of documentation generated from log file 602, logs and records 606 of license manager 604, and similar information from other sources.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Baskaran and Abei with the collection of usage statistics as taught by Kumhyr in order to “inform an IP professional how certain IP assets are being utilized by licensees of certain products” (Kumhyr [0075]).

Claim 19:  
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15, and Bruckhaus further teaches wherein the selected set of data analysis functions are at least one of updated data analysis functions of the repository, new added data analysis functions to the repository, and existing data analysis functions of the repository, and wherein the new added analysis function is a function that is added to the repository in a predefined time period, the existing data analysis function is a function that existed before that predefined time period; and the updated analysis function is an existing function that is updated (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146,” wherein the “data analysis functions” in Bruckhaus are existing data analysis functions, and further wherein “new added data analysis functions” are also disclosed in Bruckhaus, see Col. 42 Ln. 18: “It should also be appreciated that new algorithms can be added easily to the data mining algorithm library 146 and made available for use by the data mining component 106.”).

Claim 21: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15, and Bruckhaus teaches further comprising, upon receiving the request, automatically running an analysis to generate further metadata, wherein the input further includes the further metadata (Col. 16 Ln. 8: “based upon the business task, the configuration wizard 114 will automatically map the user's data sources 105 to the columns in the table defined by the CDMDM. This embodiment may be used when the user is using a common or standard platform that has readily identifiable or known columns or data structures … a mapping can be pre-configured to map those columns to those in the table defined by the CDMDM. Similar to the mapping created by the user, this pre-configured mapping is also stored as metadata in the metadata repository 126 for use by the invention, specifically in the standard platform portion 128 of the metadata repository 126.”).

Claim 26:  
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15. Bruckhaus in view of Kumhyr and Abei does not teach the following, however Baskaran teaches:
further teaches wherein the certifying is performed using a certificate-based digital signature to sign the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr and Abei with the certificate-based digital signature as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

Claim 28:  
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15, and Bruckhaus further teaches wherein the data analysis functions comprise data classifiers or data rules (Col. 41 Ln. 37: “For example, one data element may be a flag column that indicates whether a purchase transaction included the purchase of ‘bread.’ Then, the association algorithm may produce association rules in some of which bread can appear as an input and it other it may appear as an output. For instance, one rule may express that when a purchase transaction includes ‘bread’, as a rule input, then the purchase transaction is likely to include ‘wine’, as an output. Another rule may express that when ‘butter’, as a rule input, is part of the transaction, then ‘bread’ is likely to appear in the purchase transaction, as an output of the rule.” Col. 41 Ln. 57: “The data mining algorithm library 146 is a library of data mining algorithms comprising various categorized data mining algorithms. The library categorizes algorithms by type, where some types include estimation algorithms, classification algorithms, association algorithms, and segmentation algorithms. Estimation algorithms estimate numerical outcomes, such as the price of a retail product. Classification algorithms predict categorical outcomes, such as predicting whether a borrower ‘will’ or ‘will not’ default on a loan.”).

Claim 35:
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15, and Bruckhaus further teaches
wherein the received request is indicative of metadata imported from a data source, and wherein the metadata is indicative of one or more analysis to be performed on data of the data source (Col. 15 Ln. 1: “The mapping between the user's data sources 105 and the table defined by the CDMDM can be generated in two ways. In one embodiment, the GUI of the configuration wizard 114 allows the user to define this mapping… In the other embodiment, the program may automatically map the user's data sources 105 to the table defined by the CDMDM. In this case this mapping is also stored as metadata in a metadata repository 126.”); and
providing the metadata as input to at least one predefined machine learning model (Col. 8 Ln. 23: “Although there are differences between the terms ‘data mining,’ ‘machine learning,’ ‘mathematical modeling,’ ‘analytics,’ ‘predictive analytics,’ and other similar terms, all of these terms can be interpreted as interchangeable for the purpose of this description.” Col. 5 Ln. 17: “the present invention performs machine learning in an automated fashion. This automates model evaluation to measure the quality of the predictive model quantitatively, and the invention can select models with the highest quality for execution during run time. The present invention includes a repository of numerous predictive models that the invention evaluates to find the best one for each task. In addition, functionality in this system evolves new models in an intelligent fashion.” Col. 43 Ln. 42: “The model manager 144 retrieves translated business tasks from the metadata repository 126 creates and creates, optimizes, deploys, and executes data mining models, and monitors their performance. The model manager 144 interacts with the data mining algorithm library 146, the automatic optimization module 148, the performance monitoring module 171, and the feature selection module 172 to select algorithms, build models, and optimize or select the deployed model with the overall purpose of providing the best possible solutions for a given business task.”), and
wherein the selected set of data analysis functions is further based on an output of the at least one machine learning model using as input the metadata and the data analysis functions of the repository (Col. 10 Ln. 13: “As each model is built it is compared to a previous model to determine which model best addresses the business task based upon the user's data. In this manner the best model is ultimately selected and used to provide the user with results or a response to the business task. In other words, the methods and systems of the present invention perform machine learning by measuring the quality of the predictive model quantitatively, which allows for selection of the model with the highest quality for execution during run time for a given business task.” Col. 43 Ln. 63: “The automatic optimization module 148 builds one or more data mining models for each translated business task, and optimizes these models by selecting the best algorithm, and algorithm parameters to construct models, and selects the best subset of available inputs for use by the model.” Col. 49 Ln. 46: “FIG. 19 is a flowchart illustrating the process of selecting algorithms from the data mining algorithm library 146 for use by the model manager 144 to construct models in response to the business task in one embodiment of the invention.”).

Claims 29-30, 33 and 36:
With regard to Claims 29-30, 33 and 36, these claims are equivalent in scope to Claims 15-16, 19 and 35 rejected above, merely having a different independent claim type, and as such Claims 29-30, 33 and 36 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 15-16, 19 and 35.
With further regard to Claim 29, the claim recites additional elements not specifically addressed in the rejection of Claim 15. The Bruckhaus reference also anticipates these additional elements of Claim 29, for example, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Col. 10 Ln. 31: “the methods and systems of the present invention can be implemented as a software program that is operated using a programmed computer and its processor and memory.” See Claim 6 of Bruckhaus, “wherein the first non-transitory computer-readable memory storing computer-executable code further comprising computer-executable code that receives a plurality of pre-configured business tasks from the business task repository,” wherein the “pre-configured business tasks” are a type of “program instructions”.).

Claims 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claims 15 and 29 above, and further in view of Asahara (US PGPUB 2013/0132530; hereinafter “Asahara”).
Claim 17: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Asahara teaches:
if according to the license the user is not entitled to use a full functionality of the selected data functions, creating the additional code such that the set of data analysis functions are used with restricted functionalities ([0053] “The restricted operation is a restricted operation executed by the image forming apparatus in case the image forming apparatus failed to install the relevant application. If there is no license available for use in applying the application to the image forming apparatus, the application is not installed on the image forming apparatus. In other words, information set in "restricted operation" included in basic set application information functions as control information instructing that the image forming apparatus image be applied the application of the restricted operation if there is no license for use in applying the application to the image forming apparatus.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the restricted functionality as taught by Asahara since “This enables management cost reduction for the IT manager” (Asahara [0117]).

Claim 31:
With regard to Claim 31, this claim is equivalent in scope to Claim 17 rejected above, merely having a different independent claim type, and as such Claim 31 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 17.

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claims 15 and 29 above, and further in view of Dodin (US PGPUB 2009/0164494; hereinafter “Dodin”).
Claim 18: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Dodin teaches:
further comprising receiving user feedbacks on the set of data analysis functions, and using the user feedbacks for updating the repository ([0047] “Feature suggester 132 enables a user to suggest new features or enhancements to the software application … feature suggester 132 may solicit feedback and suggested new features from a user. After the user enters the suggestion, feature suggester 132 may send the suggestion along with related non-displayable data to server 136… Feature tracker 140 may present this information to a product manager or a developer associated with the source code.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the user feedback as taught by Dodin since “feature suggester 132 and feature tracker 140 may efficiently manage user feedback to improve software applications” (Dodin [0047]).

Claim 32:
With regard to Claim 32, this claim is equivalent in scope to Claim 18 rejected above, merely having a different independent claim type, and as such Claim 32 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 18.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 15 above, and further in view of Kuang et al. (US Patent 9,811,806; hereinafter “Kuang”).
Claim 22: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches the computer program product of claim 15, and Bruckhaus further teaches wherein the run-time environment comprises a runtime environment that is configured to execute only compiled codes (Col. 13 Ln. 23: “This compilation process links or embeds the binary code of the program of the invention within the business software platform, thereby providing the enhanced business software platform incorporating the program of the invention.”).

With further regard to Claim 22, Bruckhaus in view of Kumhyr, Baskaran and Abei teaches does not teach the following, however, Kuang teaches:
wherein the run-time environment comprises a container-based runtime environment that is configured to execute only certified codes and codes implementing the license (Col. 2 Ln. 46: “FIG. 1 illustrates an example system architecture 100 which determines license use for composed container services in cloud platforms… the system 100 includes a daemon 101, a repository 103, a plurality of software container images 1041-N, signature center 105, a license tracking unit 106, and a plurality of containers 1071-N. The daemon 101 is a self-sufficient, persistent runtime process that manages containerized images, such as the container images 1041-N and the containers 1071-N.” Further, Col. 2 Ln. 36: “Embodiments disclosed herein leverage a signature checksum for each image and each layer of each image as the basis for tracking software licenses. The signature checksum of each image serves as both an identifier for tracking license use and as evidence that committed image containers are valid,” wherein the use of “signatures” indicates that the code being executed is “certified codes”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the container-based runtime environment as taught by Kuang in order to “provide efficient techniques to track and compute license use for composed container services in a cloud platform” (Kuang Col. 10 Ln. 18).

Claim 23: 
Bruckhaus in view of Kumhyr, Baskaran, Abei and Kuang teaches the computer program product of claim 22. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however Kuang teaches:
wherein the container-based runtime environment comprises one or more container instances of a container image (Col. 2 Ln. 22: “The containerized image may be committed to a containerization platform, from which users can deploy instances of the container and application software executed within the container in a cloud platform.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the container instances as taught by Kuang in order to “monitor the license use of each deployment of the container in the cloud” (Kuang Col. 2 Ln. 27).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 15 above, and further in view of Anbil Parthipan et al. (US PGPUB 2017/0039507; hereinafter “Anbil”).
Claim 24: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Anbil teaches:
wherein the determining of the license is performed using the user inputs to the repository, and wherein the user inputs comprise at least one of further uploaded data analysis functions to the repository, feedbacks of the data analysis functions in the repository, and changes to the data analysis functions in the repository ([0013] “identifying specific users who actively provide reviews on various software applications and/or products, and subsequently ..providing (via a dark launch, for example) one or more new features (of a given software application and/or product) to the identified users to test or evaluate … potential users are identified for a dark launch by analyzing application reviews and ranking a set of users based on the analyzed reviews with respect to aspects such as loyalty, informative content, timing and frequency of feedback, feature-specific reviews and review history,” wherein it is clear from the disclosure of Bruckhaus in view of Kumhyr, Baskaran and Abei that “determining of the license” would be associated with the “dark launch” of new features disclosed in Anbil. Further, [0057] “identifying potential users for a dark launch of a given feature by analyzing application reviews and ranking users based on reviews with respect to loyalty, informative content, quick and frequent feedback, feature-specific reviews and review history.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the license determination based on user inputs as taught by Anbil since this “allows choosing between alternatives by releasing such alternatives to different subsets of users and analyzing resultant behavior and/or responses pertaining to each alternative” (Anbil [0012]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Abei as applied to Claim 15 above, and further in view of Goetz et al. (US PGPUB 2017/0269907; hereinafter “Goetz”).
Claim 27: 
Bruckhaus in view of Kumhyr, Baskaran and Abei teaches all the limitations of claim 15 as described above. Bruckhaus in view of Kumhyr, Baskaran and Abei does not teach the following, however, Goetz teaches:
further comprising receiving from the user data indicative of the run-time environment, wherein the compiling is performed in response to receiving that data. ([0022] “In various embodiments, a user may select the target environment for compiler 103 via environment selection 107. Such a selection may be performed using a command line option, or other suitable method for providing compiler 103 with additional information specifying a particular environment. For example, as illustrated in Example 1, the target environment is a specific version of the Java programming language, and a Java compiler is instructed to compile the source code file Foo.java using version 1.8 of Java using the flag ‘-source 1.8’.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Abei with the compiling based on user-specified run-time environment based on user inputs as taught by Goetz in order to “provide techniques for compiling program source code and associated libraries for a target environments while eliminating the need for multiple source code versions and improving debug by preserving more information during compilation” (Goetz [0019]).

Response to Arguments
Applicant's arguments, see Pages 7-11 of the Remarks filed May 4, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 15-19, 21-24, 26-33 and 35-36 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claims 15 and 29 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Abei reference as discussed above in the respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Raekow et al. (“License Management in Grid and Cloud Computing”, 2010) disclose a complete license management architecture that enables a pay-per-use license management which can be deployed together with an on-demand computing scenario.
Thorat et al. (“An Integrated License Management and Economic Resource Allocation model for cloud computing”, 2012) discloses cloud computing models for integrated license management and economic resource allocation, wherein the price to allocate resources depends on resource availability and other additional parameters.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192/2194